 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDBUCKEYE OIL COMPANY, CHEMICAL PULP DIVISIONandINTERNA-TIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORK-ERS, AFL, PETITIONER.Case No. 32-RC-1516.October 91, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John E. Cienki, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer, an Ohio corporation, operates plants in a number ofsouthern cities.The plants involved in this proceeding are its JacksonAvenue plants in Memphis, Tennessee.They consist of a chemicalpulp division, herein called Pulp, and an oil mill, herein called Oil.A routine-and-control laboratory and an oil-mill laboratory operate inconnection with Pulp and Oil respectively. In addition, there is achemical division laboratory, which engages in work not only forPulp and Oil, but for all plants of the Employer.The Petitioner seeks a unit confined to production and maintenanceemployees of Pulp, including machine tenders, as well as the laboratorytechnicians and other nonprofessional employees in the chemical divi-sion laboratory.The Intervenor (Local 19, Distributive, Processingand Office Workers of America) contends that, as to scope, the unitshould also include the employees of Oil, who have been part of thebargaining unit in the past.As to composition, the Intervenor wouldexclude the machine tenders in Pulp and laboratory technicians in thechemical division laboratory.The Employer is neutral, except that,as to composition, the Employer, like the Intervenor, would excludethe machine tenders.Pulp and Oil are separate plants and, with regard to production andmaintenance, are subject to separate immediate supervision.The em-ployees of each plant punch separate time clocks and appear on sepa-101 NLRB No. 5. BUCKEYE OILCOMPANY, CHEMICALPULP DIVISION31rate payrolls.There is no functional integration between therespec-tive production operations, Pulp producing cellulose in bulk and sheetform from cotton linters and Oil producing oil and meal from soy-beans.The two plants thus generally require different skills.How-ever, both plants are located within the same yard and utilize the samemachine shop, car pool, and facilities for unloading heavymaterials.Pulp supplies Oil with water, power, heat, riggers, and a yard crew.The employees of both plants use the same parking lot, washrooms, andlockers.There has been some interchange and transfer of personnel.'All employees are hired through the same employment office, wherepersonnel records are maintained together, and where the payrollsare prepared by the same clerk. Control of both plants respecting mat-ters of policy and administration, including labor relations, is cen-tered in one superintendent.Furthermore, there has been an 11-yearhistory of collective bargaining between the Employer and the Inter-venor, under various names, covering both plants as a single Unit .2Upon the entire record, including the long history of collective bap-gaining covering both plants and the centralized control respectinglabor relations and other policy matters, we find that a unit limitedto the Pulp employees is inappropriate 8 and that only a unitembrac-ing both the Pulp and Oil employeesis appropriate'There remains for consideration the inclusion or exclusion of themachine tenders in Pulp and the laboratory technicians in the chem-ical division laboratory.The machine tenders:These individuals are responsible for thequality of the finishedcellulosein sheetform,from its production onthe sheet mill to its packaging.Formerly there was some questionas to whether or not they were included in the unit.However, follow-ing a grievancepresented by the Intervenorrelatingto the machinetenders,5and shortly before the present petition was filed, their as-' In 1951,four mechanics were transferred from Pulp to Oil and then were transferredback.Three common laborers were transferred from Oil to Pulp to work in the same capac-ity,and one to work as a tractor driver.One bean sampler was transferred from Oil toPulp to be a lint weigher, and one painter was transferred from Pulpto Oil tobe a mill-wrightR In 1941, after a Board Decision and Direction of Election,the Intervenor (then calledUnited Cannery, Agricultural,Packing and Allied Workers of America, Local 19, CIO)was certified as bargaining representative for the more comprehensive unit. 36 NLRB 76 ;37 NLRB 48.In 1950,after a stipulation for certification upon a consent election, theIntervenor(then called Food, Tobacco, Agricultural and Allied Workers Union of America,Local 19)was again certified as bargaining representative for the same unit, and in1954, after a consent election agreement,was likewise certified under its present name.32-RC-261; 32-RC-365.8Hanovia Chemical and Manufacturing Company,90 NLRB 650.Although the unit found appropriate is broader than the unit sought by the Petitioner,we shall nevertheless direct an election, since the Petitioner's showing of interest in themore comprehensive unit is sufficient.However,the Regional Director is authorized topermit the Petitioner to withdraw its petition without prejudice upon timely request.6A machine tender disciplined an employee by laying him off. The Intervenor thenpresented a grievance based on the fact that both the machine tender and the employeewere in the bargaining unit.After the grievance proceeding,with its resultant redefinition 32DECISIONSOF NATIONALLABOR RELATIONS BOARDsignment was broadened to include stacking, cutting, and packing thefinished product, and their authority was redefined to include disci-plining and, in cases of serious misconduct, discharging employees.At the same time, their pay was increased.Notice of their duties andpowers was given to them and their subordinates.Without passingupon the previous status of the machine tenders, we find, upon a care-ful scrutiny of the record, that machine tenders are now supervisorsand, therefore, shall exclude them from the unit .6The laboratory technicians:These employees, 24 in number, workin the chemical division laboratory, along with 20 admitted profes-sionalemployees, 2 mechanics, 3 helpers, and 1 janitor.The partiesagree to exclude the professional employees and to include the me-chanics, helpers, and janitor.However, the Petitioner and Inter-venor disagree as to the placement of the laboratory technicians, whohave not previously been in the bargaining unit.These technicians,for the most part, have had at least a high school education and mustundergo on-the-job training for 1 to 2 years.Unlike the other em-ployees in the unit, they are salaried.They are supervised by chem-ists and other professional employees, whom they assist in tests andproblems requiring knowledge of scientific apparatus peculiar to thecotton linter industry.Often they must exercise their own judgment,which, in certaincases, is heavily relied on.We find that these labo-ratory technicians are technical employees and, in accordance with theBoard's usual policy, shall exclude them from the production andmaintenance unit.?Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : All production andmaintenance employees employed in the Employer's Jackson Avenuechemical pulp division and oil mill at Memphis, Tennessee, includingthe routine-and-control laboratory employees 8 and oil mill laboratoryemployees9 and mechanics, helpers, and janitors in the chemical di-vision laboratory, but excluding the laboratory technicians in thechemical division laboratory, professional employees, office and cler-of authority and raise in pay for the machine tenders, described hereinafter, the Intervenoragreed with the Employer that the machine tenders were excluded from the bargaining unit.a The Spicer Manufacturing Division of Dana Corporation,95 NLRB No. 115; ef.American Finishing Company,86 NLRB 412, 416-18.7Cf.Bell Aircraft Corporation,98 NLRB 1277;Swift&Company, Technical ProductsPlant, Hammond, Indiana,98 NLRB 746.s The parties agreed to include these employees.e The Petitioner took no position as to the placement of the oil mill laboratoryemployeesin the broader unit; the Intervenor would exclude them. Since the record isinsufficientto determine at this time the status of these employees, we shall permit them to votesubject to challenge and shall pass upon such challenges if it develops that the electionwould be thereby affected. SWIFT & COMPANY33ical employees, watchmen, guards, machine tenders, and other super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]SWIFT & COMPANYandUNITED PACKINGHOUSE WORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 17-RC1374.October 21,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act 24.The appropriate unit :The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's plant in Kansas City, Missouri, in-cluding plant cafeteria employees, hourly paid scalers and orderfillers in the citysalesdepartment, hourly paid dock checkers, hourlypaid scalers, hourly paid storeroom employees, and all dressing roomattendants, excluding truck drivers and dispatchers, weekly paiddock checkers, weekly paid scalers, weekly paid storeroom employees,all office and clerical employees, plant clerks, employees in the em-IDue to extenuating circumstances,the hearing officer granted the motion of Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Department Store, PackageGrocery,Paper House,Liquor and MeatDrivers,Helpers andWarehousemen,Local No. 955,AFL, to intervenein this proceeding contingent upon theproduction of a current showing of interest within 2 days of theclose of thehearing.As this organization has failed to produce the requisite showing within the allotted time,the motionto interveneis denied.Boeing Airplane Company,86NLRB 368.In its brief,the Intervenor,National Brotherhood of PackinghouseWorkers, LocalNo. 12,CTJA, questionedthe compliance status of the Petitioner.The fact ofcomplianceby a labor organization which is required to comply is a matterfor administrative de-termination and is not litigable by the parties.Moreover,the Board is administrativelysatisfied that the Petitioner is in compliance.Swift&Company, 94NLRB 917.101 NLRB No. 2.